                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MICHAEL F. CHAVEZ,

               Petitioner,
                                                              Case No. 1:17-cv-00871-KG-KRS

v.

GERMAN FRANCO, Warden;
and STATE OF NEW MEXICO,

               Respondents.


                               PROPOSED FINDINGS AND
                              RECOMMENDED DISPOSITION

       Michael Chavez, an inmate confined at the Penitentiary of New Mexico, petitions for a

writ of habeas corpus under 28 U.S.C. § 2254. On August 9, 2011, Chavez pleaded guilty to

two counts of felony murder, N.M. Stat. Ann. § 30-2-1(A)(2). (Doc. 15-1, at 3-6). The state

court sentenced Chavez to concurrent terms of life in prison. (Doc. 15-1, at 1-2). As grounds for

collateral relief, Chavez claims: (1) his plea was involuntary; (2) the evidence against him was

unlawfully seized; (3) police interrogated him after he invoked his right to remain silent; (4) his

trial and habeas counsel were constitutionally ineffective; and (5) the trial judge was biased.

(Doc. 1). Respondents argue that these claims are barred by the Antiterrorism and Effective

Death Penalty Act’s (“AEDPA”) one-year statute of limitation, 28 U.S.C. § 2241. (Doc. 15).

Although Chavez initially claimed AEDPA’s year stopped while his first federal habeas case was

under consideration, he now concedes that this earlier proceeding did not toll the limitations

period for the claims now before this Court. (Docs. 16, 17, 18). As a result, the sole issue is

whether the doctrine of equitable tolling saves Chavez’s concededly untimely petition.




                                             Page 1 of 3
         “[A] petitioner is entitled to equitable tolling only if he shows (1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way and

prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (internal quotation marks

and citations omitted). Equitable tolling is appropriate “only in rare and exceptional

circumstances.” Sigala v. Bravo, 656 F.3d 1125, 1128 (10th Cir. 2011). At bottom, Chavez

blames his state post-conviction attorney for failing to present all grounds for collateral relief to

the New Mexico Supreme Court. If counsel had done so, then the instant claims would not have

expired before Chavez had the opportunity to return to the state court to exhaust them. And since

learning of counsel’s failure, Chavez says, he has acted diligently by immediately seeking relief

in the state court and refiling his petition here.

         Although “serious misconduct” by post-conviction counsel may constitute an

extraordinary circumstance beyond a habeas petitioner’s control, a “garden variety claim of

excusable neglect” by the attorney does not satisfy the rare-and-exceptional-circumstance

standard for tolling. See Holland, 560 U.S. at 649. Whether tolling applies, therefore, depends on

specific facts showing more than mere attorney negligence. Here, Chavez has not carried his

burden. Merely blaming an attorney without “evidence demonstrating that despite[Chavez’s]

diligence, his attorney acted extraordinarily in failing [to present all Chavez’s alleged grounds

for habeas relief]” is insufficient. Santini v. Clements, 498 F. App'x 807, 810 (10th Cir. 2012).

Without details, the Court is left to speculate what communication Chavez had with his attorney

and what direction, if any, Chavez gave to post-conviction counsel. Chavez’s assignment of

blame does not excuse his failure to timely file the instant petition for habeas corpus. 1


1
 The cases on which Chavez relies do not change the analysis. Both York v. Galetka, 314 F.3d 522 (10th Cir. 2003)
and Duncan v. Walker, 533 U.S. 167 (2001) addressed the sweeping changes Congress’s enactment of AEDPA
made and confusion created as to whether a pending federal habeas corpus case tolled the limitations period. York
addressed a perceived injustice as the federal courts transitioned to Duncan’s holding that a pending federal case did

                                                     Page 2 of 3
        IT IS, THEREFORE, RECOMMENDED that Chavez’s petition for habeas corpus be

DISMISSED with prejudice as untimely.




                                                    ____________________________________
                                                    KEVIN R. SWEAZEA
                                                    UNITED STATES MAGISTRATE JUDGE




       WITHIN FOURTEEN (14) DAYS AFTER A PARTY IS SERVED WITH A COPY OF
THESE PROPOSED FINDINGS AND RECOMMENDED DISPOSITION, THAT PARTY MAY,
PURSUANT TO 28 U.S.C. § 636(B)(1), FILE WRITTEN OBJECTIONS TO SUCH PROPOSED
FINDINGS AND RECOMMENDED DISPOSITION. A PARTY MUST FILE ANY OBJECTIONS
WITH THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
NEW MEXICO WITHIN THE FOURTEEN (14) DAY PERIOD ALLOWED IF THAT PARTY
WANTS TO HAVE APPELLATE REVIEW OF THE PROPOSED FINDINGS AND
RECOMMENDED DISPOSITION. IF NO OBJECTIONS ARE FILED, NO APPELLATE
REVIEW WILL BE ALLOWED. PURSUANT TO FED. R. CIV. P. 72(B)(2), A PARTY MAY
RESPOND TO ANOTHER PARTY’S OBJECTIONS WITHIN FOURTEEN (14) DAYS AFTER
BEING SERVED WITH A COPY OF THE OBJECTIONS.




not toll AEDPA’s year. Duncan’s rule has been firmly established for nearly two decades now and does not present
the same equity concerns in this case. In any event, neither York nor Duncan excuses a habeas petitioner from
providing the factual basis for the alleged attorney misconduct that is the claimed basis for equitable tolling.

                                                  Page 3 of 3
